 
Exhibit 10.2
 
Schedule of Investors


 
Investor
# of
Shares
 
Aggregate Purchase Price
Verition Multi-Strategy Master Fund Ltd.
1,000,000
$3,800,000.00
Tenor Opportunity Master Fund Ltd.
550,000
$2,090,000.00
AIGH Investment Partners LP
473,684
$1,799,999.20
Pine River Master Fund
375,000
$1,425,000.00
Nisswa Acquisition Master Fund
19,730
$74,974.00
Alden Global Value Recovery Master Fund LP
212,957
$809,236.60
Turnpike Limited
50,200
$190,760.00
Emerson Partners
100,000
$380,000.00
J Steven Emerson
150,000
$570,000.00
Iroquios Master Fund Ltd.
200,000
$760,000.00
Neal Goldman
150,000
$570,000.00
Midsummer Small Cap Master, Ltd.
131,580
$500,004.00
Wall Street Capital Partners LP
100,000
$380,000.00
Cranshire Capital Master Fund, Ltd.
65,790
$250,002.00
MAZ Partners LP
50,000
$190,000.00
Kevin Rivette
26,316
$100,000.80
Ralph W. Eckardt III
26,316
$100,000.80